Exhibit 10.7

 

East Boston Savings Bank

 

AMENDED AND RESTATED Commercial Real Estate Promissory Note

 

$16,936,900.72   Boston, Massachusetts      As of February 27, 2020

 

This Amended and Restated Commercial Real Estate Promissory Note (this “Note”)
amends, restates and replaces in its entirety, but does not extinguish the
obligations evidenced by, the $13,135,000.00 Commercial Promissory Note dated
May 27, 2015 (the “2015 Note”) and/or the $2,500,000.00 Commercial Promissory
Note dated May 31, 2019 (the “2019 Note”), each made by the Borrower (as defined
below) payable to the order of the Bank (as defined below), but which
obligations are now restated and evidenced herein without duplication.

 

FOR VALUE RECEIVED, GANO HOLDINGS, LLC (hereinafter, the “undersigned” or the
“Borrower”), a Rhode Island limited liability company having a mailing address
c/o The Procaccianti Group, 1140 Reservoir Avenue, Cranston, Rhode Island
02920-6032, Attn: James A. Procaccianti, President and CEO, promises to pay to
the order of

 

EAST BOSTON SAVINGS BANK

(hereinafter, with any subsequent holder, the “Bank”)

 

at an office of the Bank, the sum of SIXTEEN MILLION, NINE HUNDRED THIRTY-SIX
THOUSAND, NINE HUNDRED AND 72/100 DOLLARS ($16,936,900.72), with interest from
and after February 14, 2020 on the unpaid principal balance of the within
Commercial Real Estate Promissory Note (hereinafter, the “Note”), or so much
thereof as has been advanced and remains unrepaid hereunder, at the fixed,
annual rate (the “Fixed Rate”) of FOUR and 25/100 percent (4.25%), provided that
during the continuance of an Event of Default hereunder, interest shall accrue
at the aggregate of the Fixed Rate plus five percent (5.0%) [500 basis points]
per annum. All interest shall be payable in arrears and calculated on the basis
of a 360 day year and the actual number of days elapsed.

 

Principal and interest on this Note shall be repaid as follows:

 

(a)              Commencing on March 15, 2020, and continuing on the 15th day of
each month thereafter (each such day, a “Payment Day”) for the next 35 months,
Borrower shall pay the Bank a monthly payment in the amount of the accrued and
unpaid interest.

 

(b)              Commencing March 15, 2023, and on the 15th day of each month
thereafter prior to the Maturity Date, Borrower will pay Lender monthly a
payment in the amount determined by Lender in good faith as the monthly payment
sufficient to fully amortize the principal balance of the loan evidenced by this
Note (“Loan”) that is outstanding on

 



 -1- 

 

 

February 15, 2023 in substantially equal payments of principal and interest
assuming a thirty-year amortization period commencing on February 15, 2023.

 

(c)              The entire outstanding principal balance hereof and all accrued
and unpaid interest and other charges due hereon shall be due and payable on May
15, 2025 (the “Maturity Date”).

 

Borrower shall pay, upon billing therefor, a “Late Charge” equal to five percent
(5%) of the amount of any scheduled monthly installment (but excluding any
amounts due at maturity) not paid within ten (10) days after the due date
thereof.

 

This Note or any portion thereof may be prepaid in full or in part at any time
upon fifteen (15) days’ prior written notice to the holder of this Note.

 

This Note or any portion thereof may be prepaid in full or in part at any time
upon fifteen (15) days’ prior written notice to the holder of this Note, subject
to the payment of, in addition to sums otherwise payable, a prepayment fee
(subject to the exceptions provided below) equal to two (2.00%) percent of the
sums prepaid if prepaid on or before May 31, 2020; one-half of one percent
(.50%) percent of the sums prepaid if prepaid after May 31, 2020 and on or
before May 31, 2022; and zero (0%) percent of the sums prepaid if prepaid after
May 31, 2022.

 

Notwithstanding the foregoing, if during the 6 months next after the date hereof
there is no Event of Default then continuing beyond applicable notice and cure
periods, to the extent the Borrower elects to prepay any amounts under this
Note, with respect any such prepayments of sums in excess of the principal
balance that was outstanding on February 14, 2020, there shall be no prepayment
premium payable on such excess amount as is prepaid. As used herein, the term
“Loan Year” shall mean each successive twelve (12) month period during the term
of this Note, with the first Loan Year beginning on the date hereof and each
successive Loan Year beginning at the end of the prior Loan Year.

 

Any partial prepayment of principal shall first be applied to any installment of
principal then due and then shall be applied to the principal due in the reverse
order of maturity, and no such partial prepayment shall relieve Borrower of the
obligation to pay each subsequent installment of principal when due. No amounts
repaid hereunder may be reborrowed.

 

Any payments received by the Bank on account of this Note prior to an Event of
Default (defined below) shall be applied to reduce the Liabilities (as defined
in the undersigned’s Open-End Mortgage, Security Agreement and Assignment to
Secure Present and Future Loans Under Chapter 25 of Title 34 of the General Laws
of the State of Rhode Island originally delivered from Lender to Borrower
together with the 2015 Note, later modified in 2019 to additionally secure the
2019 Note (collectively, “Prior Loan”) and now further amended in connection
herewith (as so further amended, the “Mortgage”) by application first, to any
costs, expenses, or charges then owed the Bank by the Borrower, second, to
accrued and unpaid interest, and third, to the unpaid principal balance hereof.
Any payments so received after an Event of Default then continuing beyond
applicable notice and cure periods shall also be applied to reduce the
Liabilities, but by application to costs, expenses, charges, interest, principal
and other changes owing under the Loan Documents in such order and amounts as
the Bank may determine. The Borrower hereby

 



 -2- 

 

 

authorizes the Bank to charge any deposit account which the Borrower may
maintain with the Bank for any payment required hereunder.

 

The Borrower represents to the Bank that the proceeds of this Note will be used
for commercial purposes.

 

The Bank, at its option, may declare the entire unpaid principal balance of this
Note and accrued unpaid interest thereon to be immediately due and payable
without demand, notice or protest (which are hereby waived), during the
continuation of any one or more of the following events ( each an “Event of
Default”):

 

(a) the failure by the undersigned to pay any amount due under this Note at the
Maturity Date, or the failure of the undersigned to pay any installment of
interest or principal hereunder within ten (10) days after the same is due; (b)
the failure by the undersigned to pay within ten (10) days after written notice
is given by the Bank of such failure of any of the undersigned’s other monetary
liabilities, obligations, and indebtedness to the Bank arising under the Loan
Documents (as defined in the Mortgage); (c) the failure by the undersigned to
promptly, punctually, and faithfully perform, discharge, or comply with any of
the undersigned’s nonmonetary liabilities, obligations, indebtedness or
covenants arising under the Loan Documents to the Bank within thirty (30) days
after written notice is given by the Bank of such failure; provided; however, to
the extent such failure is not reasonably capable of cure in such time period,
but Borrower commences cure within the first fifteen (15) days of such thirty
(30) day period, then Borrower will be provided with additional time to cure not
in excess of an addition ninety (90) days, provided that it is diligently
pursuing a cure of such matter (the Note, liabilities, obligations,
indebtedness, and covenants described in (b) and (c) are referred to herein as
the “Liabilities”); (d) the determination by the Bank in good faith that any
representation or warranty heretofore, now, or hereafter made by the undersigned
to the Bank, in any document, instrument, agreement, or paper was not true or
accurate in any material respect when given; (e) the occurrence of any event of
default under any other Loan Documents not cured within any applicable grace or
cure periods (notwithstanding that the Bank may not have exercised its rights
upon default under any such Loan Documents); (f) any act by, against, or
relating to the undersigned, or its property or assets, which act constitutes
the application for, consent to, or sufferance of the appointment of a receiver,
trustee, or other person, pursuant to court action or otherwise, over all, or
any significant part of the undersigned’s property and which, if resulting from
acts of others, is not dismissed within ninety days of filing; (g) the granting
of any trust mortgage or execution of a general assignment for the benefit of
the creditors of the undersigned; (h) or the occurrence of any other voluntary
or involuntary liquidation of the undersigned; adjudication of bankruptcy or
insolvency relative to the undersigned; (i) the entry of an order for relief or
similar order with respect to the undersigned in any proceeding pursuant to the
Bankruptcy Reform Act of 1978 (commonly referred to as the Bankruptcy Code) or
any other federal bankruptcy law; (j) the filing of any complaint, application,
or petition by or against the undersigned initiating any matter in which the
undersigned is or may be granted any relief from the debts of the undersigned
pursuant to the Bankruptcy Code or to any other insolvency statute or procedure
(provided that the filing of any such complaint, application or petition against
the undersigned shall not constitute an Event of Default hereunder until the
earlier of the expiry of ninety (90) days after filing without dismissal thereof
or the entry of an Order for Relief against

 



 -3- 

 

 

the undersigned); (k) Borrower’s calling of or participation in a meeting of
creditors of the undersigned; (l) the offering by, or entering into by, the
undersigned of any composition, extension or any other arrangement seeking
general relief or extension for the debts of the undersigned, or the initiation
of or participation in any other judicial or non-judicial proceeding or
agreement by, against, or including the undersigned which seeks or intends to
accomplish a reorganization or arrangement with creditors; (m) the entry of any
final judgment without appeal pending, in excess of $100,000.00 by a court of
competent jurisdiction against the undersigned, which judgment remains
unsatisfied or is not discharged or dissolved by a bond (or by cash collateral
acceptable to the Bank) for a period of sixty (60) days after the Borrower has
actual knowledge of same; (k) the termination of existence, dissolution (other
than administrative dissolution provided reinstatement is undertaken promptly
after Borrower has knowledge of such dissolution) winding up, or liquidation of
the undersigned; or (l) an Event of Default occurs under any of the Loan
Documents (as “Loan Documents” is defined in the Mortgage as it is amended in
connection herewith).

 

Any and all deposits or other sums at any time credited by, or due to the
undersigned from, the Bank or any of its banking or lending affiliates or any
bank acting as a participant under any loan arrangement between the Bank and the
undersigned, and any cash, securities, instruments, or other property of the
undersigned in the possession of the Bank, or any of its banking or lending
affiliates, or any bank acting as a participant under any loan arrangement
between the Bank and the undersigned, whether for safekeeping, or otherwise, or
in transit to or from the Bank or any of its banking or lending affiliates or
any such participant, or in the possession of any third party acting on the
Bank’s behalf (regardless of the reason the Bank had received same or whether
the Bank has conditionally released the same) shall at all times constitute
security for any and all Liabilities, and may be applied or set off against such
Liabilities at any time during the continuation of an Event of Default and
whether or not other collateral is available to the Bank (provided, however,
deposits or other sums held in trust or escrow for the benefit of a third party
shall not be subject to such security or setoff and, in all events but subject
to the requirements in the Mortgage that Borrower maintain an operating account
with respect to the Mortgaged Premises (as defined in the Mortgage), any and all
deposits or other sums may be withdrawn and utilized by the Borrower without
restriction unless and until an Event of Default under the Loan Documents has
occurred and is then continuing.

 

No delay or omission by the Bank in exercising or enforcing any of the Bank’s
powers, rights, privileges, remedies, or discretions hereunder shall operate as
a waiver thereof on that occasion nor on any other occasion. No waiver of any
default hereunder shall operate as a waiver of any other default hereunder, nor
as a continuing waiver.

 

The undersigned shall indemnify, defend, and hold the Bank harmless against any
claim brought or threatened against the Bank unless arising from Bank’s gross
negligence, willful misconduct or bad faith (excluding consequential or indirect
damages) by the undersigned, by any endorser or guarantor, or (if brought
against the Bank on account of or arising from a Borrower default with respect
to the Loan (as defined in the Mortgage) or fraud or material misrepresentation
made in connection with the Loan as evidenced by the Loan Documents) by any
other person (as well as from attorneys reasonable fees and expenses in
connection therewith) on account of the Bank’s relationship with the undersigned
or any endorser or guarantor hereof (each of which may

 



 -4- 

 

 

be defended, compromised, settled, or pursued by the Bank with counsel of the
Bank’s selection, but at the expense of the undersigned), and if brought by any
person other than Borrower or any endorser or guarantor, provided the Bank gives
the Borrower prompt written notice thereof and the opportunity to itself address
and defend such claim with counsel of its choosing reasonably acceptable to the
Bank.

 

The undersigned will pay on demand during the continuation of an Event of
Default, all attorneys’ reasonable fees, reasonable out-of-pocket expenses
incurred by the Bank’s attorneys and all reasonable out-of-pocket costs incurred
by the Bank (excluding consequential or indirect costs and damages), including,
without limitation, reasonable costs and expenses associated with travel on
behalf of the Bank, which costs and expenses are directly or indirectly related
to the preservation, protection, collection or enforcement of any of the Bank’s
rights against the undersigned or any endorser or guarantor of the Liabilities
and against any collateral given the Bank to secure this Note or any other
Liabilities of the undersigned or such endorser and guarantor to the Bank
(whether or not suit is instituted by or against the Bank).

 

The undersigned, and each endorser and guarantor of this Note, respectively
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof. Each assents to any extension or other indulgence
(including, without limitation, the release or substitution of collateral)
permitted the undersigned or any endorser or guarantor by the Bank with respect
to this Note and/or any collateral given to secure this Note or any extension or
other indulgence, as described above, with respect to any other liability or any
collateral given to secure any other liability of the undersigned or any
endorser or guarantor to the Bank.

 

The Bank may at any time pledge all or any portion of its rights under this Note
and any document executed in connection herewith to any of the twelve (12)
Federal Reserve Banks organized under Section 4 of the Federal Reserve Act, 12
U.S.C. Section 341.

 

The Bank shall have the unrestricted right at any time or from time to time, and
without Borrower’s consent, to assign all or any portion of its rights and
obligations hereunder to one or more banks or other financial institutions
(each, an “Assignee”), and Borrower agrees that it shall execute, or cause to be
executed, such documents, including without limitation, amendments to this Note
and to any other documents, instruments and agreements executed in connection
herewith as the Bank shall deem necessary to effect the foregoing (but without
any material adverse change to, or increase in, any liabilities or obligations
of the Borrower or material diminution of any of the rights of the Borrower
under the Loan Documents and at no material cost to the Borrower). Upon the
execution and delivery of appropriate assignment documentation, amendments and
any other documentation required by the Bank in connection with such assignment,
and the payment by Assignee of the purchase price agreed to by the Bank, and
such Assignee, such Assignee shall be a party to this Note and shall have all of
the rights and obligations of the Bank hereunder (and under any and all other
guaranties, documents, instruments and agreements executed in connection
herewith) to the extent that such rights and obligations have been assigned by
the Bank pursuant to the assignment documentation between the Bank and such
Assignee, and the Bank shall be released from its obligations hereunder and
thereunder to a corresponding extent from and after the date of such assignment,
the Bank remaining liable for

 



 -5- 

 

 

any liabilities of Bank that may have occurred during the period that the Bank
held this Note. The Bank may furnish any information concerning Borrower in its
possession from time to time to prospective Assignees, provided that the Bank
shall require any such prospective Assignees to agree in writing to maintain the
confidentiality of such information.

 

The Bank shall have the unrestricted right at any time and from time to time,
and without the consent of or notice to Borrower to grant to one or more banks
or other financial institutions (each, a “Participant”) participating interests
in any or all of the loans held by the Bank hereunder. In the event of any such
grant by the Bank of a participating interest to a Participant, whether or not
upon notice to Borrower, the Bank shall remain responsible for the performance
of its obligations hereunder and Borrower shall continue to deal solely and
directly with the Bank in connection with the Bank’s rights and obligations
hereunder. The Bank may furnish any information concerning Borrower in its
possession from time to time to prospective Participants, provided that the Bank
shall require any such prospective Participant to agree in writing to maintain
the confidentiality of such information.

 

This Note shall be binding upon the undersigned and each endorser and guarantor
hereof and upon their respective heirs, successors, assigns, and
representatives, and shall inure to the benefit of the Bank and its successors,
endorsees, and assigns.

 

The undersigned and the Bank by the acceptance of this Note, make the following
waiver knowingly, voluntarily, and intentionally, and the Borrower understands
that the Bank, in the establishment and maintenance of the Bank’s relationship
with the Borrower contemplated by the within Note, is relying thereon. THE
UNDERSIGNED AND THE BANK, TO THE EXTENT ENTITLED THERETO, WAIVE ANY PRESENT OR
FUTURE RIGHT OF THE BANK OR THE UNDERSIGNED, OR OF ANY GUARANTOR OR ENDORSER OF
THE UNDERSIGNED OR OF ANY OTHER PERSON LIABLE TO THE BANK ON ACCOUNT OF OR IN
RESPECT TO THE LIABILITIES, TO A TRIAL BY JURY IN ANY CASE OR CONTROVERSY IN
WHICH THE BANK IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS
INITIATED BY OR AGAINST THE BANK OR IN WHICH THE BANK IS JOINED AS A PARTY
LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN RESPECT TO, ANY
RELATIONSHIP AMONGST OR BETWEEN THE UNDERSIGNED, ANY SUCH PERSON, AND THE BANK.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



 -6- 

 

 

This Note is delivered to the Bank at one of its offices in Massachusetts, shall
be governed by the laws of the Commonwealth of Massachusetts, and shall take
effect as a sealed instrument. The Bank, the undersigned and each endorser and
guarantor of this Note each submits to the jurisdiction of the courts of the
Commonwealth of Massachusetts and/or, with respect to the undersigned and each
endorser and guarantor of this Note, the courts of the State of Rhode Island for
all purposes with respect to this Note, any collateral given to secure their
respective liabilities, obligations and indebtedness to the Bank, and their
respective relationships with the Bank.

 

 



WITNESS:   BORROWER (or the “undersigned”): [tm2011429d2_ex10-12img03.jpg]     
      Gano Holdings, LLC, a Rhode Island limited
liability company                     By: /s/ James A. Procaccianti       James
A. Procaccianti       Authorized Signatory

 



 -7- 

 

 

STATE OF RHODE ISLAND

 

Providence, ss.

 

On this 26th day of February 2020, before me, the undersigned notary public,
personally appeared James A. Procaccianti, proved to me through satisfactory
evidence of identification, which was being personally known to me to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose.

 

    /s/ Natasha V. Ruane    NOTARY PUBLIC [Affix Notarial Seal]    

 



 -8- 

 